Citation Nr: 0301909	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.

(The issue of the entitlement to service connection for a 
right knee disability, to include degenerative joint disease, 
will be the subject of a later decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1990 to October 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Seattle, 
Washington.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a right knee 
disability, to include degenerative joint disease, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice 
thereof as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving notice and reviewing any response, 
the Board will prepare a separate decision addressing this 
issue.

In the notice of disagreement that he filed in February 2001 
initiating his appeals of the April 2000 denials of service 
connection for a right ear hearing loss and a right knee 
disability, the veteran appeared to express dissatisfaction 
with the decision, also promulgated in the April 2000 rating 
decision, granting service connection for left ear hearing 
loss and to state a claim of entitlement to service 
connection for a disability of the left knee.  The RO should 
contact the veteran and obtain his clarification in writing 
as to whether he disagrees with both the effective date of 
service connection and the disability rating assigned for his 
left ear hearing loss in the April 2000 rating decision, with 
only one of these determinations, or with neither.  After 
obtaining his clarification of the issue or issues that the 
veteran wishes to appeal, the RO should take appropriate 
additional action on the left ear hearing loss claim.  Also, 
the RO should adjudicate the claim of entitlement to service 
connection for a disability of the left knee, but only after 
ensuring that it has provided the veteran with all notice and 
assistance required by the Veterans Claims Assistance Act of 
2000.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran does not currently have a right ear hearing 
loss as defined by VA.


CONCLUSION OF LAW

The veteran does not have a right ear hearing loss that was 
incurred in or aggravated by active service. §  1110, 1131, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

In an April 2001 letter, the RO informed the veteran of the 
requirements of the VCAA and their relevance to his claim.  
Additional information was provided in the March 2002 
statement of the case.

The April 2001 letter also both advised the veteran of the 
type of evidence that could substantiate his claim and 
outlined the respective responsibilities of the veteran and 
VA for obtaining such evidence.  Quartuccio.

The April 2001 letter also contained a request that the 
veteran identify medical records that could be relevant to 
his claim and had not yet become associated with the claims 
file and execute releases for those records if he wanted the 
RO to obtain them.  It appears that in response, the veteran 
himself submitted certain private medical records in June 
2001, although these did not concern hearing loss but instead 
were relevant to other claims.  The veteran has not contended 
that any additional records pertinent to his claim for 
service connection for right ear hearing loss are outstanding 
and should be secured.

In addition to these notice and development actions, the RO 
provided a VA examination in February 2000 during which 
findings pertinent to this service connection claim were 
developed.

Thus, in connection with his claim for service connection for 
right ear hearing loss, the veteran has received the notice 
and assistance called for by the VCAA.  Therefore, the Board 
will decide the claim on the basis of the record as it now 
stands on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

ii.  Service connection for right ear hearing loss

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  If a veteran with 90 days or 
more of continuous active service develops a sensorineural 
hearing loss within one year of separation from active duty, 
then that disease will be considered to have been incurred in 
service even absent evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309.

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where the 
issue is factual in nature, such as whether an incident or 
injury occurred during service, lay evidence may be 
competent.  Id.  Generally, too, a lay person is considered 
competent to supply evidence descriptive of his own symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1997).  However, when a 
proposition turns on a medical question, such as the 
diagnosis of symptoms or the etiology of a current disorder, 
then evidence proceeding from a medical, rather than lay, 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
lay person he is not competent to diagnose a current 
disability or opine as to its etiology).

When a hearing loss is asserted by a claimant, medical 
evidence must show that specific audiometric standards 
required to establish a hearing loss as a disability for VA 
purposes have been met.  For impaired hearing to be 
considered a disability under the laws administered by VA, 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz must be 40 decibels or greater, or 
26 decibels or greater in at least three of those 
frequencies, or speech recognition scores using the Maryland 
CNC Test must be less than 94 percent.  38 C.F.R. § 3.385.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b) (2002).

The veteran had a hearing test as part of the service 
entrance examination that he underwent in January 1990.  
Results of audiometry for right ear included the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
10
0
5

The January 1990 examination report reflects that speech 
recognition testing was not performed.

His hearing was tested again when he entered upon active duty 
in April 1990. Results of audiometry for right ear included 
the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
10

The report of the April 1990 testing reflects that speech 
recognition testing was not performed.

The veteran had a hearing test as part of the service 
separation examination that he underwent in December 1996.  
Results of audiometry for right ear included the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
5

The examination report reflects that speech recognition 
testing was not performed.

The veteran was given a VA audiological examination in 
February 2000 as part of a general medical examination.  
During examination, the veteran said that he had served as a 
diesel engineer during service (the United States Coast 
Guard) and had been around diesel engines a great deal, 
although he wore equipment to protect his hearing.  
Audiometric testing of the right ear identified puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
25

The veteran's speech recognition was measured with the 
Maryland CNC Test, and the score for the right ear was 100 
percent. 

The Board finds that the claim of entitlement to service 
connection for right ear hearing loss must be denied.  

The claim is not substantiated by competent evidence of a 
current right ear hearing loss as defined by VA.  Rather, the 
competent evidence shows that there is no such hearing loss.  

There is no medical evidence that within one year after his 
separation from service, the veteran was found to have a 
sensorineural hearing loss in his right ear and specifically, 
one meeting the VA regulatory standard for a hearing loss 
disability.  Therefore, presumptive service connection for a 
right ear sensorineural hearing loss would not be available 
to the veteran.  See 38 C.F.R. §§ 3.307, 3.309.  

There is no medical evidence dated after his service - - nor 
any, the Board notes, incident to his service - - that the 
veteran has exhibited a right ear hearing loss of a severity 
amounting to a disability under the VA regulatory standard.  
See 38 C.F.R. § 3.385.  The results of the February 2000 VA 
hearing examination show that the standard was not met.  
However, for the claim to be substantiated, it must be shown 
by competent, medical evidence that the veteran currently has 
the disability for which the benefits are sought.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As all of the medical evidence is to the effect that there is 
no current right ear hearing loss, the claim will be denied, 
without application of the doctrine of reasonable doubt.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding 
that the doctrine of reasonable doubt is inapplicable where 
the evidence preponderates against a claim).


ORDER

The claim of entitlement to service connection for right ear 
hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

